Citation Nr: 1507095	
Decision Date: 02/18/15    Archive Date: 02/26/15

DOCKET NO.  07-37 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for bilateral flat feet.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to an initial compensable rating for anterior uveitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1976 to August 1976, from March 1980 to October 1984, and from February 2003 to June 2004.

These matters come to the Board of Veterans' Appeals (Board) from rating decisions dated in October 2006 and April 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In May 2011 and October 2013, the Board remanded the claim for entitlement to service connection for bilateral hearing for further development.

The issue of an increased rating for tinnitus has been raised by the record in a September 2014 VA Form 9, Appeal to Board of Veterans' Appeals, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 


REMAND

The Veteran submitted a statement in September 2014 that the Board finds to be a timely notice of disagreement with the April 2014 rating decision that denied reopening a claim of entitlement to service connection for bilateral flat feet and granted service connection for anterior uveitis, and assigned a 0 percent rating effective September 25, 2012.  A review of the record shows that the Veteran has not been issued a statement of the case in response to that notice of disagreement.  Therefore, the appropriate Board action is to remand the issues for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999). 

In accordance with a May 2011 remand, the Veteran was scheduled for a VA examination in June 2011 for the claim of service connection for bilateral hearing loss, but did not report to the examination.  In November 2014, the Veteran's representative indicated that in January 2014, the Veteran submitted:  (1) a request for the VA examination to be rescheduled, (2) a statement in support of the claim, (3) and a waiver of AOJ jurisdiction that had yet to be associated with the claims file.  A review of the record does not show that those documents are of record.  On remand, the Veteran should be requested to resubmit that documentation.

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case which addresses the issues of whether new and material evidence was received to reopen a claim of service connection for bilateral flat feet and entitlement to a compensable initial rating for anterior uveitis.  Inform the Veteran of his appeal rights and that he must file a timely substantive appeal if he desires appellate review.

2.  Request the Veteran to resubmit documents that he submitted in January 2014, as referenced by his representative in the November 2014 brief.

3.  Then, readjudicate the claims. If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response. Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

